STURGIS, Judge
(concurring specially).
This is an appeal from an order in a habeas corpus proceeding whereby the custody of three children, nine, seven and six years of age, was taken from their mother and awarded exclusively to their father, a resident of the state of North Carolina. While the order recites that jurisdiction of the children and of the cause was retained for such further orders as may seem meet, it appears that the residence factor of the father and children renders this provision applicable, if at all, only to such transactions as are directly related to this proceeding.
I am persuaded to concur in affirmance of the order appealed solely because the proofs are adequate to support the chancellor’s finding that the mother was living in adultery. However, I wish to make it clear that the order appealed is not to be construed as barring the mother for all time from visitation or custodial rights in the premises; and that this subject remains open for inquiry by any court having jurisdiction of the children, their welfare being the polar star of judicial concern.
The children here involved are of such tender age that it is unlikely their morals have been affected by the alleged unlawful relation of their mother with an army officer whom she apparently intends to marry in the event of divorce from her husband. There is no evidence that they have been subjected to lewd or lascivious behavior or mistreated in any manner. The appellant is living separate and apart from appellee pursuant to a deed of separation. He is an officer in military service and his duties make it impractical for him to personally nurture and care for the children. It is his purpose to place them in the home of his 72-year-old mother and 96-year-old grandmother for the remainder of the school year, and it appears likely that that arrangement will be indefinite.
Considering the ages of the parents and the background of their marriage and family life, there is a likely prospect that this mother may in due season become fully qualified to enjoy the companionship of her children and to again visit upon them that special gift of creation, a mother’s love and care. If such a happy event should come about, all concerned should reap the benefit of it.